Order entered October 7, 2021




                                   In The
                           Court of Appeals
                    Fifth District of Texas at Dallas
                            No. 05-21-00692-CV

         IN RE DOUGLAS CLARENCE CROCKER, JR., Relator

          Original Proceeding from the County Court at Law No. 3
                           Collin County, Texas
                   Trial Court Cause No. 199-83698-2020
                (Magistrate Cause No. DCMAG-48043-2020)

                                   ORDER
             Before Justices Osborne, Pedersen, III, and Goldstein

     Based on the Court’s opinion of this date, we DENY relator’s petition for

writ of mandamus.


                                          /s/    BONNIE LEE GOLDSTEIN
                                                 JUSTICE